



Exhibit 10.2


capturea06.jpg [capturea06.jpg]


DIRECTOR & ADVISORY DIRECTOR
COMPENSATION POLICY
Adopted 2018




Effective Date
The effective date of the revised policy shall be October 29, 2018.
Cash Compensation Plan
Each Non-employee Director will receive a total annual retainer of $32,500 paid
quarterly on the first day of each calendar quarter. The Chairman of the Board,
if a Non-employee Director, and the Chairman of each of the Audit and
Compensation Committees will each receive an additional total annual retainer of
$8,000 paid quarterly on the first day of each calendar quarter. Each
Non-employee Director of the Company will receive $1,500 for each Board and
Committee meeting attended in person or by telephonic or other electronic
communications. Board and Committee members must attend meetings in person or by
telephonic or other electronic communications to receive the applicable
compensation.
Equity Compensation Program
Non-employee Directors will receive quarterly grants of that number of shares of
common stock equal for each quarter to Twenty-five Thousand Dollars ($25,000)
divided by the closing stock price on the applicable grant date. Such dollar
amount may be reviewed annually and adjusted at the discretion of the
Compensation Committee. Should the Compensation Committee determine to do so, it
may utilize options or restricted stock units with a vesting element in making
such awards or cash awards in lieu thereof.
Health Benefit Program
After 3 years of service as a Non-employee Director, such Non-employee Director
and his or her immediate family may also elect to participate in the same
insurance benefit programs on the same monetary terms as the executive officers.
Longevity Plan
The Company will provide a Longevity Plan for the benefit of Non-employee
Directors as follows: Upon completion of three years of service as a
Non-employee Director, the Non-employee Director will be granted


 
 
 
 
 
 
 
 
103 Northpark Boulevard
Covington, LA 70433
USA
+1 (985) 727-2000
www.hornbeckoffshore.com
 




--------------------------------------------------------------------------------





(the "Three-Year Grant") (i) an option to purchase the number of shares of
common stock equaling 25% of the shares covered by options granted to such
Director over the previous three years, (ii) shares of common stock or
restricted stock units equal to 25% of the shares of common stock and restricted
stock units granted to such Director over the previous three years and (iii)
cash equal to 25% of the cash paid to such Non-employee Director over the
previous three years under the Equity Compensation Program detailed above. Upon
completion of five years of service as a Non-employee Director, the Non-employee
Director will be granted (the "Five-Year Grant") (i) an option to purchase the
number of shares of common stock equaling 50% of the shares covered by options
granted to such Director over the previous five years less the number of shares
covered by options awarded in the Three-Year Grant, if any, (ii) shares of
common stock or restricted stock units equal to 50% of the shares of common
stock and restricted stock units granted to such Director over the previous five
years less the number of shares of common stock and restricted stock units
awarded in the Three-Year Grant, if any, and (iii) cash equal to 50% of the cash
paid to such Non-employee Director over the previous five years under the Equity
Compensation Program detailed above, less the amount of cash paid to such
Director in the Three-Year Grant, if any. Thereafter, upon completion of each
successive period of five years of service, a Non-employee Director will be
granted (a “Successive Longevity Grant”) (i) an option to purchase the number of
shares of common stock equaling 50% of the shares covered by options granted to
such Director over the previous five years (exclusive of any prior Longevity
Grants of options during such five years), (ii) shares of common stock or
restricted stock units equal to 50% of the shares of common stock and restricted
stock units granted to such Director over the previous five years (exclusive of
any prior Longevity Grants of shares of common stock or restricted stock units
during such five years) and (iii) cash equal to 50% of the cash paid to such
Non-employee Director over the previous five years under the Equity Compensation
Program detailed above (exclusive of any prior Longevity Awards of cash during
such five years). The exercise price of the options granted under the Longevity
Plan will be the fair market value per share of the common stock on the date of
grant. The longevity options and shares of common stock granted will vest on the
date of grant. Any restricted stock units granted will vest as determined by the
Compensation Committee. A Three-Year Grant, a Five-Year Grant or a Successive
Longevity Grant are also referred to herein individually as a “Longevity Grant”
or collectively as “Longevity Grants.” For purposes of the calculations
contemplated by this paragraph, sign-on awards of options, shares of common
stock or restricted stock units shall not be counted and awards matched to
purchases shall not be counted. Non-employee Directors on the original approval
date of the Longevity Plan, July 18, 2002, will complete a year of service on
July 17 in each succeeding year that they continue serving as a Non-employee
Director. Non-employee Directors joining the Board after July 18, 2002, will
complete a year of service on the date immediately preceding the anniversary
date of the earlier of the date they are appointed as a Director by the Board or
elected to the Board by the stockholders in each succeeding year that they
continue serving as a Non-employee Director.
Stock Option Grants. Stock Awards and Restricted Stock Unit Awards
All options granted, stock awarded and restricted stock units awarded to
Non-employee Directors under this policy will be granted under and issued from
the Company's Incentive Compensation Plan, as such plan may be amended and
restated from time to time. Until issued, any pending Longevity Grant will be
subject to the same terms and conditions applicable to the comparable award
under the Incentive Compensation Plan, as amended from time to time, and any
related form of award agreement under the Incentive Compensation Plan applicable
to such award, including, but not limited to, the effects a Change in Control or
a termination of service for any reason, including Retirement, death,
Disability, or for cause, might have on the comparable award. The Compensation
Committee retains the discretion to award a departing Non-employee Director the
amount of any Longevity Grant to which the Non-employee Director was entitled as
of the date of a Change in Control or the Non-employee Director's termination of
service for any reason other than for cause.


Definition: Non-employee Director - A non-employee director or advisory director
of the Company who has not been employed by the Company for at least 3 years
and/or has not tendered his resignation from the Board; provided that payments
for an advisory or consulting agreement or for professional services shall not
constitute employment for this purpose.




